1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S THIRD
13          v.                                       )   MOTION FOR EXTENSION OF TIME, AND
                                                         DENYING SECOND MOTION FOR COPY OF
14                                                   )   DEPOSITION TRANSCRIPT
     MATEVOUSIAN,
                                                     )
15                  Defendants.                      )   [ECF Nos. 78, 79]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
20          Currently before the Court is Plaintiff’s third motion for an extension of time to file an
21   opposition to Defendants’ motion for summary judgment, and Plaintiff’s second motion for a copy of
22   the entire deposition transcript, filed November 14, 2019. Both of Plaintiff’s motions are self-dated as
23   served on November 7, 2019.
24          On the basis of good cause, the Court will grant Plaintiff an extension of thirty days to file an
25   opposition to Defendants’ motion for summary judgment. However, Plaintiff is advised that the Court
26   will not grant any further extensions of time absent extraordinary circumstances, not present here.
27   ///
28   ///
                                                         1
1           With regard to Plaintiff’s request for a copy of the entire deposition transcript, it must be

2    denied. Although Plaintiff contends that a complete copy of the deposition transcript is necessary to

3    oppose Defendants’ motion for summary judgment, Plaintiff is advised that neither the Court nor

4    Defendants are required to provide him a complete copy of the deposition transcript. Local Rule

5    133(j) does not require Defendants to provide Plaintiff a copy of the entire deposition if the entire

6    deposition is submitted to the Court in hard copy. Local Rule 133(j) provides as follows:

7           Before or upon the filing of a document making reference to a deposition, counsel relying on
            the deposition shall ensure that a courtesy hard copy of the entire deposition so relied upon has
8           been submitted to the Clerk for use in chambers. Alternatively, counsel relying on a deposition
            may submit an electronic copy of the deposition in lieu of the courtesy paper copy to the email
9
            box of the Judge or Magistrate Judge and concurrently email or otherwise transmit the
10          deposition to all other parties. Neither hard copy nor electronic copy of the entire deposition
            will become part of the official record of the action absent order of the Court. Pertinent
11          portions of the deposition intended to become part of the official record shall be submitted as
            exhibits in support of a motion or otherwise. See L.R.250.1(a).
12
13          Defendants provided the Court with a hard copy of Plaintiff’s entire deposition on August 26,

14   2019. (ECF No. 69.) Defendants also attached the pertinent portions of Plaintiff’s deposition as

15   Exhibit 3 to the declaration of Assistant United States Attorney Jeffrey Lodge. (ECF No. 84.)

16   Therefore, Defendants have complied with the rules of this Court. In addition, the law does not

17   require that Plaintiff be provided a free copy of his deposition transcript unless he has paid for a copy

18   and Defendant is under no obligation to provide Plaintiff with a free copy of the transcript.

19   Furthermore, Plaintiff’s in forma pauperis status does not authorize the expenditure of public funds for

20   deposition transcripts. 28 U.S.C. § 1915; Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (per

21   curiam) (“[T]he expenditure of public funds [on behalf of an indigent litigant] is properly only when

22   authorized by Congress’”) (quoting United States v. MacCollom, 426 U.S. 317, 321 (1976)).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.      Plaintiff is granted thirty days from the date of service of this order to file an

3                     opposition. However, Plaintiff is advised that no further extensions of time will be

4                     granted absent extraordinary circumstances, not present here; and

5             2.      Plaintiff’s second motion for a copy of the entire deposition transcript is denied.

6
7    IT IS SO ORDERED.

8    Dated:        November 15, 2019
9                                                          UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            3
